734 N.W.2d 214 (2007)
Bobby GILLEYLEN, Plaintiff-Appellant,
v.
FARM BUREAU INSURANCE COMPANY, and R. Keith Graham, Defendants-Appellees.
Docket No. 133650. COA No. 272760.
Supreme Court of Michigan.
July 18, 2007.
On order of the Court, the application for leave to appeal the March 28, 2007 order of the Court of Appeals is considered, and it is DENIED, because the claims advanced by appellant are completely lacking in merit. Costs of $250 are assessed against the plaintiff-appellant in favor of the defendants-appellees under MCR 7.316(D)(1) for filing a vexatious appeal.